PER CURIAM:
David Wright appeals the district court’s order determining that he is ineligible for a sentence modification pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Wright, No. 6:05-cr-01163-HMH-1 (D.S.C. July 11, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.